 1
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                       CASE NO. CR19-041 RSL
10
                             Plaintiff,
11                                                    ORDER GRANTING JOINT MOTION
                       v.                             TO CONTINUE TRIAL DATE AND
12
                                                      CASE MANAGEMENT ORDER
      MURUGANANANDAM ARUMUGAM,
13
14                          Defendant.
15
16         This matter comes before the Court following an October 2, 2019, status
17 conference hearing during which a joint motion to continue the trial date until March 16,
18 2020, was granted due to the nature of the pending motions and need for additional time
19 for trial preparation. Dkt. #50. Having considered the facts articulated by the parties,
20 and defendant’s knowing and voluntary waiver, the Court finds as follows:
21      1. The Court adopts the facts represented by the parties; specifically, that the parties
22 need additional time to respond and reply to pending defense motions to suppress
23 evidence, defense counsel needs additional time to review discovery and conduct
24 investigations. The Court accordingly finds that a failure to grant a continuance would
25 deny counsel, and any potential future counsel, the reasonable time necessary for
26 effective preparation, taking into account the exercise of due diligence, within the
27 meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
28
     ORDER GRANTING
     JOINT MOTION TO CONTINUE TRIAL DATE AND
     CASE MANAGEMENT ORDER - 1
 1      2. The Court finds that a failure to grant a continuance would likely result in a
 2 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
 3      3. The Court finds that the additional time requested between November 12, 2019,
 4 and the proposed trial date of March 16, 2020, is a reasonable period of delay, as the
 5 parties need adequate time to respond and reply to pending defense motions to suppress,
 6 and defense counsel needs additional time to review discovery and conduct and
 7 investigations. The Court finds that this additional time is necessary to provide defense
 8 counsel reasonable time to prepare for trial, considering all the facts set forth above.
 9      4. The Court further finds that this continuance would serve the ends of justice, and
10 that these factors outweigh the best interests of the public and defendant in a speedier
11 trial, within the meaning of 18 U.S.C. § 3161(h)(7)(A).
12      5. Defendant has signed a waiver indicating that he has been advised of his right to a
13 speedy trial and that, after consulting with counsel, he has knowingly and voluntarily
14 waived that right and consented to the continuation of his trial to a date up to and
15 including April 1, 2020, Dkt. #51, which will permit trial to start on March 16, 2020, per
16 the parties’ joint request.
17         IT IS HEREBY ORDERED that the trial date be continued from November 12,
18   2019, to March 16, 2020.
19         IT IS FURTHER ORDERED that the period of time from the current trial date of
20 November 12, 2019, up to and including April 1, 2020, shall be excludable time pursuant
21 to the 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and
22 granting of this motion is excluded for speedy trial purposes pursuant to 18 U.S.C
23 §§ 3161(h)(1)(D), (h)(7)(A), and (h)(7)(B).
24         //
25         //
26         //
27         //
28
     ORDER GRANTING
     JOINT MOTION TO CONTINUE TRIAL DATE AND
     CASE MANAGEMENT ORDER - 2
 1         Previously, the Court issued a Case Management Order when this matter was set
 2 for trial on May 6, 2019. Dkt. #23. When trial was continued until November 12, 2019,
 3 no further Case Management Order was issued. The Court issues a case management
 4 scheduling order establishing the following deadlines, consistent with the Local Rules:
 5
     Pretrial motions                                               February 10, 2020
 6
 7   Exchange of Exhibit Lists                                      March 2, 2020
 8
     Trial briefs, proposed voir dire questions, and                March 6, 2020
 9   proposed jury instructions due
10
11
           DATED this 4th day of October, 2019.
12
13
14                                                     A
                                                       Robert S. Lasnik
15
                                                       United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING
     JOINT MOTION TO CONTINUE TRIAL DATE AND
     CASE MANAGEMENT ORDER - 3
